Laughlin, J.:
I concur with Mr. Justice Seabury on all points considered in his opinion delivered at Special Term; but two points urged on this appeal by the learned counsel for the appellant are not considered in that opinion, and merit an expression of our views. Neither the act of the Legislature *747(Laws of 1913, chap. 819), pursuant to which the special election was held on the 7th day of April, 1914, nor any other statute provided for or required a special registration of the electors for that election. The Legislature adopted the registration for the preceding general election, and authorized the correction thereof, as had been the uniform practice in this State for special elections prior to the adoption of section 4 of article 2 of the present Constitution, which enjoined upon the Legislature the duty of enacting laws providing for the registration of voters and providing that such registration “ shall be completed at least ten days before each election ” and that in cities and villages having 5,000 inhabitants or more the registration must he “upon personal application only.” Justice Seabury has shown that the completion of the registration on the second Saturday before the Tuesday on which the election was held, constituted a compliance as to time with this provision of the Constitution. This particular provision of the Constitution relating to the time of completing the registration was particularly designed to prohibit any registration at a time so near election that it would be impracticable or impossible to investigate the right of electors so registering to vote.
I am of opinion that the Constitution does not require a special original registration for each election, and that it was clearly within the discretion of the Legislature to prescribe that there should he only one registration annually which should be used for all elections. That, in effect, is what it has done. It merely provided for correcting the then existing registration before the special election. If the void and blank ballots are to be counted in determining whether the majority of the electors voting on the proposition as to whether or not there should be a constitutional convention have decided in favor of the proposition, then concededly the proposition to hold a convention was not carried.
I am of opinion, however, that the provisions of section 2 of article 14 of the Constitution are to he construed as meaning the majority of the electors who have effectively voted for and against the proposition. It was not, I think, intended to authorize the voting of blank ballots by electors who could not decide whether they were in favor of or opposed to the proposition, and have such votes added to the votes against the *748proposition in determining whether the proposition to hold a convention was adopted by a majority of the electors voting on the proposition. Voting a void or blank ballot is doubtless voting at the election, but it is not voting on the proposition as to whether or not there shall be a constitutional convention.
I, therefore, vote to affirm the order denying the injunction.